Citation Nr: 1810501	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for bilateral knee tricompartmental osteoarthritis.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1975 to April 1979 and from May 1980 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from August 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran previously submitted a claim of entitlement to service connection for a bilateral knee condition which was denied in an August 2010 rating decision on the basis that the Veteran did not submit new and material evidence to reopen the claim.  The August 2010 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, he submitted private medical records that included a medical opinion on the nexus between his current disability and his military service.  See Form VA 21-4138, April 2013.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


FINDINGS OF FACT

1.  The Veteran's sleep apnea is etiologically related to service. 

2.  The Veteran's bilateral knee tricompartmental osteoarthritis is etiologically related to his active duty service. 




CONCLUSIONS OF LAW 

1.  The criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102 (2017).  

2.  The criteria for service connection for bilateral knee tricompartmental osteoarthritis are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Apnea

The Board finds that service connection for sleep apnea is warranted.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).    

In this case, the Veteran was diagnosed with severe obstructive sleep apnea in November 2006 by private healthcare providers.  See Med. Treatment Rec., Non-Gov't Facility, rec'd February 2011.  During his July 2016 Board hearing, the Veteran testified he worked shifts for almost two thirds of his military career as a military policeman.  He also essentially testified this had a toll on his sleep.  In June 2012, a private physician, familiar with the Veteran's condition since his 2006 diagnosis, opined that the Veteran's sleep apnea was "almost assuredly present" during the Veteran's second period of service.  This opinion is based on a review of the Veteran's relevant medical history, and the Board finds the opinion highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, resolving all doubt in the Veteran's favor, all three elements necessary to establish secondary service connection have been met.

Bilateral Knee Arthritis

Initially, the Board finds the Veteran was of sound condition when he enlisted in the military in July 1975.  

A Veteran  will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorder noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  Here, the Veteran's enlistment examination report does not contain any pathology regarding the Veteran's knees.  See Rep. of Med. Exam., March 1975.  As the enlistment examination does not note any knee issues prior to enlistment, the presumption of soundness applies, and the claim is considered as one of service connection. 

Turning to the merits of the Veteran's claim, the Board finds that service connection for bilateral knee tricompartmental osteoarthritis (arthritis) is warranted.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

In this case, the evidence shows that the Veteran was diagnosed with bilateral knee arthritis in May 2011.  See Med. Treatment Rec., Gov't Facility, rec'd August 2011.  The Veteran's service treatment records (STRs) indicate the Veteran was treated in July 1978 for a left knee injury incurred while he was running.  Likewise, the Veteran testified his occupation as military police required long periods of standing, as well as physical training.  See Hr'g Tr. at 6, July 2016.  He also testified that despite the physical demands of his job, he never sought treatment for his right knee while in service.  Id. at 14.  In July 2012, the VA physician who diagnosed his arthritis opined that the Veteran's bilateral knee arthritis was the result of his military duties as a military policeman.  This opinion is based on the clinical findings and medical history of the Veteran and the Board finds the opinion probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all three elements necessary to establish service connection have been met. 

Briefly, the Board notes the Veteran underwent a second VA examination in March 2013.  The examiner provided a negative nexus opinion regarding the left knee arthritis, reasoning that there was only one STR for the left knee, and that the Veteran was able to function as a military policeman for 16 years, as well as the fact that the Veteran underwent a knee surgery prior to service.  The examiner also attributed the arthritis to the Veteran's weight gain.  However, the opinion only addressed the left knee and not the right knee.  It is also based on an erroneous fact as the Veteran did not have surgery on his left knee prior to service.  As such, the Board finds the March 2013 medical opinion inadequate for adjudication purposes, and assigns it no probative value. 

Given the foregoing, and resolving all doubt in the Veteran's favor, the Board finds service connection for bilateral knee arthritis is warranted.  













ORDER

Entitlement to service connection for sleep apnea is granted. 

Entitlement to service connection for bilateral knee tricompartmental osteoarthritis is granted. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


